Title: From George Washington to Timothy Pickering, 18 September 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir,
            Mount Vernon 18th of September 1795
          
          Your letter of the 11th with two others from you dated the 14th instant, were received yesterday.
          The summary of the dispatches from Governor Blount, was more agreeable to me than complete transcripts of his letter with the enclosures; and the same practice where information only is intended, may govern in other cases.
          I am very glad to find that the Creeks are so well disposed for

peace with the Chiccasaws. I hope their professions are sincere, & that the attempt to recover their prisoners is no finesse. I hope also that Govr Blount will go to work in earnest to accomplish this measure, effectually. If so, the request in my last that Seagrove should be immediately dispatched on this business may be superceded; but of this I leave you to judge; after expressing an earnest wish that so desirable an object as Peace betwn these Tribes may not be impeded either by delay, or want of exertion in the agent, or agents who are to negotiate it.
          I do not, I confess, see how the application of Colo. Lowther is to be reconciled with the pacific dispositions of the Indians; as related from all quarters. The footing you have placed the matter upon with the Govr of Virginia, is the best the case will admit; but I would press him not to suffer the detachments which have been drawn out by the former to remain in service longer than the exigency of the case shall absolutely require. There is too great a propensity in the Officers commanding on the frontiers to call out the Militia, and to establish such corps.
          
            Go: Washington
          
        